Citation Nr: 0615661	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disability, 
with enucleation status post melanoma of ciliary body.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David A. Saadat
REMAND

The veteran had active military service from March 1943 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision, and is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

Applicable law as interpreted by the United States Court of 
Appeals for Veterans Claims, requires that:  (1) inform the 
claimant about the information and evidence not of record 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  VA has not yet sent the veteran any letter 
satisfying the Pelegrini II notice requirements.  VA has also 
not provided him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This should be done on 
remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter discussing 
what information and evidence not of 
record is necessary to substantiate his 
claim, what information and evidence VA 
will seek to provide, and what 
information and evidence he is expected 
to provide. Invite him to submit all 
pertinent evidence in his possession 
pertaining to the claim.  Additionally, 
provide him with notice of the type of 
evidence necessary to establish a 
disability rating or effective date for 
the disability on appeal.

2.  Thereafter, if the claim for service 
connection remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence (including all 
pertinent documents associated with the 
claims folder since the March 2003 
statement of the case) and analyzing all 
relevant legal authority.  Allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on this remanded matter, which requires expeditious 
handling.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2005).

